Citation Nr: 9925247	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) 
compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991) for cervical spine disability with quadriplegia, 
claimed as a result of treatment during VA hospitalization 
from August 1975 to November 1976.

2.  Entitlement to an increased rating for a floating right 
ulna disability, currently evaluated as 20 percent disabling.  

3.  Entitlement to an effective date prior to May 28, 1996 
for the grant of VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a floating right ulna disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his father


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to April 
1974.  The VA Regional Office in Los Angeles, California (the 
RO) denied benefits pursuant to 38 U.S.C.A. § 1151 for 
cervical spine disability with quadriplegia in September 
1996, and the veteran appealed its decision.  The veteran 
duly appealed the RO's decision to the Board of Veterans' 
Appeals (Board).  A hearing was held at the RO in October 
1997.  

The RO also denied VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a floating right ulna disability in 
September 1996, and the veteran appealed that decision.  In 
February 1998, after the hearing which was held at the RO in 
October 1997, the RO granted benefits pursuant to 
38 U.S.C.A. § 1151 for a right wrist floating ulna 
disability, and assigned a 20 percent disability rating, 
effective from May 28, 1996.  In February 1998, the RO 
notified the veteran of its decisions and of his right to 
appeal within one year.  In a December 1998 informal hearing 
presentation, the veteran's representative expressed 
disagreement with both the 20 percent rating assigned and its 
effective date.  In light of Manlincon v. West, 12 Vet. App. 
238 (1998), and as discussed in greater detail below, these 
issues are being remanded to the RO.



REMAND

The veteran is seeking entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 (West 1991) for 
cervical spine disability with quadriplegia, as a result of 
treatment during VA hospitalization from August 15, 1975 to 
November 1976.  In essence, he acknowledges that he suffered 
severe spinal injury as a result of a motor vehicle accident 
on August 9, 1975 but contends that his disability was made 
worse because of medical treatment from VA.  Specifically, 
the veteran and his parents assert that as a result of an 
injury on or about August 27, 1975, which allegedly resulted 
from his being improperly rotated by a team of VA nurses, a 
tibial bone graft which VA inserted on August 26, 1975 
slipped, and that he consequently had to have additional 
cervical spine surgery.  They further assert that he now has 
more upper extremity disability, especially on the right, 
than he would have had if this injury had not occurred.  

There are abundant medical records contained in the veteran's 
claims folders with respect to the veteran's level of 
disability on initial VA hospitalization and what transpired 
during his hospitalization.  The question of whether 
additional disability resulted from the VA hospitalization is 
subject to various interpretations.  In light of uncertainty 
concerning whether additional disability resulted from the VA 
treatment, the Board believes that additional clarifying 
information should be obtained in order to render an informed 
decision in this case.  

Evidence of record indicates that the veteran's claim for 
benefits pursuant to 38 U.S.C.A. § 1151 for the disability at 
issue was received at the RO on May 29, 1996.  The Board 
observes in passing that in Jones v. West, No. 98-664 (U.S. 
Vet. App. July 7, 1999), the Court noted that amendments to 
38 U.S.C.A. § 1151 which were promulgated in 1996 were 
expressly made applicable by Congress only to claims filed on 
or after October 1, 1997.  Because the veteran's claim for 
benefits was received in May 1996, the 1996 changes in the 
law are not applicable to his claim.  


As described in the Introduction, in December 1998 the 
veteran's representative filed a notice of disagreement as to 
the assignment of a 20 percent rating for his floating right 
ulna disability.  Also filed was a notice of disagreement in 
December 1998 as to the effective date of the grant of 
38 U.S.C.A. § 1151 benefits for that disability.  See 
38 C.F.R. § 20.201 (1998).

The filing of the notices of disagreement is sufficient to 
confer appellate jurisdiction to the Board.  Since the Board 
has jurisdiction, it must remand the matters so that the RO 
may issue a Statement of the Case.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The veteran should be requested to 
identify the sources of all pertinent 
treatment he has received for his 
cervical spine disability with 
quadriplegia.  Thereafter, the RO should 
attempt to obtain and associate with the 
claims folder copies of all such 
identified records which have not 
already been obtained.

2.  The veteran's claims folder and a 
copy of this remand should then be 
provided to a neurosurgeon for a medical 
records review.  The reviewing physician 
must render an opinion as to whether or 
not additional disability resulted from 
VA treatment which was rendered from 
August 1975 to November 1976, including, 
specifically, whether any additional 
chronic disability resulted from 
slippage of the veteran's tibial bone 
graft on or about August 27, 1975.  If 
the reviewing physician deems it to be 
necessary, physical examination of the 
veteran and appropriate diagnostic 
testing may be scheduled.  The report of 
the medical records review should be 
associated with the veteran's claims 
folder.

3.  Thereafter, the RO should again 
review the veteran's claim for VA 
benefits pursuant to 38 U.S.C.A. § 1151 
for cervical spine disability with 
quadriplegia.  If its action remains 
adverse to the veteran, it should 
furnish him a supplemental statement of 
the case and return the claim to this 
Board in accordance with all pertinent 
appellate procedures.  

The RO should also consider the claim 
for a disability rating in excess of 20 
percent for the veteran's floating right 
ulna disability and the matter of an 
effective date prior to May 28, 1996 for 
the grant of 38 U.S.C.A. § 1151 benefits 
for such disability.  If either of the 
benefits sought remains denied, in whole 
or in part, the RO should issue the 
veteran a Statement of the Case.  The 
veteran should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted as to these 
issues.

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran may submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


